Citation Nr: 1220599	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  08-27 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for right leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a February 2008 rating decision of the VA Regional Office (RO) in Montgomery, Alabama that denied service connection for low back and right leg disorders and sleep apnea.

In correspondence dated in June 2011, the appellant withdrew the claim of entitlement to service connection for sleep apnea from appellate consideration. 

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran asserts that he has low back and right leg disabilities from injury in service when an ammunition round fell on his right side from the shoulder and rolled down the entire right side of his body to the feet.  Service treatment records reflect that he sought treatment for back pain in June 1969 and December 1970.  He also received treatment after dropping a projectile on his feet in April 1970.  In correspondence received in June 2011, the appellant maintains that he had back pain after the April 1970 injury and complained about it, but that nothing was done.  He contends that severe back pain continued after the inservice injury and eventually led to back surgery in 1999.

The record discloses that in his claim for benefits received in January 2007, the veteran indicated that he had received treatment for back and right leg problems from VA and civilian providers since 1971.  He did not specify any names or dates of treatment.  The Board observes that back pain is first documented in November 1999.  The appellant was seen for low back complaints at that time which he indicated had begun some months earlier.  In view of his report of earlier treatment, and statement that he had continuing back pain over the years, the Board is of the opinion that the Veteran should be contacted by letter and requested to provide the names and addresses of the providers and/or facilities from whom he received treatment for the right leg and low back between 1971 and 1999.  

Review of the record discloses that appellant is in receipt of Social Security disability benefits.  A November 2007 letter from the Social Security Administration reflects that he became entitled to disability benefits effective December 1999.  However, the record does not contain documentation on which the decision was based.  The Court of Appeals for Veterans Claims (Court) has held that Social Security Administration records may be relevant to the issue at hand.  VA has a duty to acquire a copy of the decision granting social security benefits, and the supporting medical documents on which the decision was based. See Baker v. West, 11 Vet.App. 163 (1998); Hayes v. Brown, 9 Vet.App. 67 (1996); Murincsak v. Derwinski, 2 Vet.App. 363, 370 (1992).  Accordingly, this information must be requested from the Social Security Administration and associated with the claims folder.

The Veteran was afforded a VA examination by a physician assistant in May 2011.  It was noted that the claims folder was reviewed but no history other than the Veteran's statements was provided.  The opinion following examination was that a back disorder was at least as likely as not caused by or a result of back injury.  The rationale for the opinion was that degeneration of the discs and other arthritic changes are frequently hastened by injury to the spine.  No injury was specified.

The case was referred back to the examiner in August 2011 who stated that she had reviewed the "conflicting medical evidence" and was furnishing a new opinion.  On this occasion, the examiner stated that low back disability was less likely than not incurred in or caused by inservice injury.  The rationale was that no complaints of back pain were noted at the time of a projectile falling on his foot or on several follow-up visits thereafter.  It was also reported that he was involved in a motor vehicle accident which was when he was discovered to have joint space narrowing at L4-5.  

The Board has considered the examiner's statements and finds that despite the attempt to reconcile the opinions, the conclusion and rationale remain substantially flawed.  This is primarily because the evidence reflects that the Veteran sought treatment for low back pain and herniated disc dating back to at least 1999 without a documented history of injury, and also had surgery that year.  This is two years earlier than the motor vehicle accident the examiner reports as precipitating herniated disc. [He sustained cervical spine trauma in October 2001 when a car struck the tractor he was riding.] The Board thus finds that the current examination report is deficient and inadequate.  The Veteran should thus be afforded an examination by a VA physician.  VA is obligated to provide an examination where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs or symptoms of disability might be associated with active service, and the record does not contain sufficient information to make a decision on a claim. 38 U.S.C.A. § 5103A (West 2002).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security Administration and obtain a copy of the Agency decision in the Veteran's case, and the medical documentation relied upon for the award of disability benefits. 

2.  Contact the Veteran by letter and request that he provide authorization identifying the names and addresses of all providers, to include any within the VA system, who treated him for low back and right leg disorders between 1971 and 1999.  After securing the necessary releases, the RO should request this information and associate it with the claims folder. 

3.  Following a reasonable period for receipt of the above, schedule the Veteran for a VA examination of the right leg and low back by an appropriate VA physician.  All indicated tests and studies should be performed, and clinical findings should be reported in detail.  The claims file must be made available to the examiner for review prior to examination.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions.  After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) a) the Veteran has current right leg and low back disability related to complaints for which he was seen in service; b) whether low back disability and the claimed right leg disorder are more likely of post service onset and unrelated to service and c) the likely etiology of current low back and right leg disorders. 

In formulating the medical opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean within the realm of possibility, rather that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  The examiner must provide full rationale for the opinions rendered and reference the facts relied upon in reaching these conclusions.

4.  After taking any further development deemed appropriate, re-adjudicate the claims.  If a benefit is not granted, provide a supplemental statement of the case to the appellant and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


